Citation Nr: 0424095	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  92-23 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon



THE ISSUE

Entitlement to an effective date prior to May 23, 1990, for 
the award of a 100 percent rating for post-traumatic stress 
disorder (PTSD). 




ATTORNEY FOR THE BOARD

K. Parakkal, Counsel




INTRODUCTION

The veteran served on active duty from March 1969 to December 
1970.  

By a January 1997 decision, the RO granted an increased 
rating for PTSD from 50 to 100 percent as of May 23, 1990.  
The RO also adjudicated, separately, the issue of whether the 
veteran was entitled to an effective date prior to May 23, 
1990, for the assignment of a 100 percent rating for PTSD.  
The veteran was then issued a Supplemental Statement of the 
Case.  Thereafter, he expressed disagreement with the 
assigned effective date; however, the RO took no further 
action on this matter.  In July 1997, the Board issued 
several decisions, none of which addressed the matter of an 
earlier effective date for the assignment of a 100 percent 
rating for PTSD.

In a May 2000 Order, the United States Court of Appeals for 
Veterans Claims (hereinafter Court) vacated a portion of a 
July 1997 Board of Veterans' Appeals (Board) decision to the 
extent that it failed to address the issue of entitlement to 
an effective date prior to May 23, 1990, for a 100 percent 
rating for PTSD.  The Court remanded the case to the Board, 
for readjudication consistent with the Court's order.  In May 
2001, the Board remanded the matter to the RO so that a 
statement of the case could be prepared.  In August 2001, the 
Board vacated its May 2001 remand.  In a separate decision, 
issued in August 2001, the Board denied the veteran's claim 
for an earlier effective date.  Thereafter, the veteran 
appealed the Board's decision to the Court.  In a February 
2003 Order, the Court vacated the Board's August 2001 
decision and remanded the matter to the Board for further 
action. 

The matter of whether there was clear and unmistakable error 
in a 1985 RO decision is again referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003)).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In a February 2003 joint motion for remand, which the Court 
granted later that month, it was noted that the Board had 
failed to provide adequate reasons and bases as to whether 
VCAA had been complied with.  The Board specifically notes 
that the record does not include any correspondence from the 
RO specifically addressing the VCAA notice and duty to assist 
provisions as they pertain to the claim currently on appeal, 
to particularly include the duty, imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), requiring the VA to 
explain what evidence will be obtained by whom.  See Charles 
v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Action by the RO is required 
to satisfy the notification provisions of the VCAA.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  The RO's notice letter to 
the veteran should explain that he has a full one-year period 
for response.  See 38 U.S.C.A. § 5103 (West 2002); but see 
also Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that the VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  After 
providing the required notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2003).

Accordingly, these matters are hereby REMANDED, to the RO, 
via the AMC, for the following action:  

1.  The RO should furnish to the veteran 
a letter providing notification of the 
VCAA, and the duties to notify and assist 
imposed thereby, specifically as regards 
to the claim currently on appeal.  The 
letter should include a summary of the 
evidence currently of record and specific 
notice as to the type of evidence 
necessary to substantiate the veteran's 
claim.  The RO's letter should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may 
adjudicate the claim within the one-year 
response period).   

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for an 
earlier effective date for a 100 percent 
rating for PTSD, in light of all 
pertinent evidence and legal authority.  
If any benefit sought on appeal remains 
denied, the RO must furnish the veteran 
an appropriate SSOC that includes 
citation to all additional legal 
authority considered-to include the 
revised versions of 38 C.F.R. §§ 3.102 
and 3.159-and clear reasons and bases 
for all determinations, and afford them 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



		
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

